IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON

                            APRIL 1997 SESSION
                                                   FILED
                                                     July 25, 1997

                                                  Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk

STATE OF TENNESSEE,               )    NO. 02C01-9607-CC-00210
                                  )
      Appellee                    )    MADISON COUNTY
                                  )
V.                                )    HON. FRANKLIN MURCHISON,
                                  )    JUDGE
FORSHUN DELAINE MILLER            )
    a.k.a. SHAWN MILLER,          )    (Probation Revocation)
                                  )
      Appellant                   )
                                  )


FOR THE APPELLANT                      FOR THE APPELLEE

George Morton Googe                    John Knox Walkup
District Public Defender               Attorney General and Reporter
227 West Baltimore                     450 James Robertson Parkway
Jackson, Tennessee 38301               Nashville, Tennessee 37243-0493

Pamela J. Drewery                      Clinton J. Morgan
Assistant Public Defender              Assistant Attorney General
227 West Baltimore                     450 James Robertson Parkway
Jackson, Tennessee 38301               Nashville, Tennessee 37243-0493

                                       James G. Woodall
                                       District Attorney General
                                       225 Martin Luther King Dr.
                                       Jackson, Tennessee 38302-2825

                                       Lawrence E. Nicola
                                       Assistant District Attorney General
                                       225 Martin Luther King Dr.
                                       Jackson, Tennessee 38302-2825




OPINION FILED:______


AFFIRMED - RULE 20 ORDER


William M. Barker, Judge
                                          ORDER

       The Appellant, Forshun Delaine Miller, appeals as of right the judgment of the

Madison County Criminal Court which revoked his probation. We affirm the judgment

of the trial court.

       On March 5, 1992, a judgment of conviction was entered finding the appellant

guilty of attempted arson following his plea of guilty. He was sentenced to a term of

four years to be served on probation. Later, on March 9, 1993, the appellant was

placed upon intensive probation for his failure to report to his probation officer as

previously directed. He was also required to submit to random drug screens.

Additionally, in 1993 the appellant was found guilty of possession of cocaine for

resale. He was sentenced to eight years, to be served on probation consecutively to

the prior attempted arson sentence, for a total probation period of twelve years.

       On April 14, 1994, a probation violation was filed and an arrest order issued.

The appellant, however, could not be located until 1996, and the revocation hearing

was conducted on March 5, 1996. Following that hearing, the trial court found that the

appellant had violated the terms of his probation and revoked his probation and

ordered the appellant to serve his full twelve-year sentence in the Tennessee

Department of Correction.

       The decision to revoke a suspended sentence rests in the sound discretion of

the trial court. On appeal, the findings of the trial court are entitled to the weight of a

jury verdict, and the appellant has the burden to demonstrate that the record contains

no substantial evidence to support the finding of the trial court that a violation of the

conditions of probation has occurred. State v. Wall, 909 S.W.2d 8, 9-10 (Tenn. Crim.

App. 1994); State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991); State v. Gabel, 914
S.W.2d 562, 564 (Tenn. Crim. App. 1995). Our review of the record on appeal in this

case reveals that the trial court did not abuse its discretion when it revoked the

appellant’s probation and ordered his incarceration. The trial court found that the

appellant had violated the terms of his probation by failing to report to his probation

                                              2
officer, failing to allow visits to his home, failing drug screens, and absconding from

probation supervision from 1994 until his apprehension in 1996. The record on appeal

fully supports the trial court’s findings and its decision to revoke the appellant’s

probation.

       Accordingly, the judgment of the trial court is affirmed pursuant to Rule 20 of

the Tennessee Court of Criminal Appeals.




                                                  __________________________
                                                  WILLIAM M. BARKER, JUDGE

CONCUR:



__________________________
JOSEPH M. TIPTON, JUDGE



__________________________
DAVID G. HAYES, JUDGE




                                             3